Ex

Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (together with Exhibit A, the “Agreement”) is entered
as of February 18, 2019,  by and between Streamline Health Solutions, Inc., a
Delaware corporation with its headquarters in Atlanta, Georgia (the “Company”),
and David A. Driscoll, a resident of the state of Virginia (“Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive hereby agree that Executive will serve as an
officer of the Company pursuant to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:

 

1.



EMPLOYMENT

 

The Company hereby agrees to employ Executive, and Executive, in consideration
of such employment and other consideration set forth herein, hereby accepts
employment, upon the terms and conditions set forth herein.

 

2.



POSITION AND DUTIES

 

During the Term (as defined in Section 10 of this Agreement), Executive will be
employed as Chief  Revenue Officer of the Company and may also serve as an
officer or director of affiliates of the Company for no additional compensation,
as part of Executive’s services to the Company hereunder. While employed
hereunder, Executive will do all things necessary, legal and incident to the
above positions, and otherwise will perform such executive-level functions, as
the Chief Executive Officer of the Company (the “CEO”), to whom Executive will
report, or the Board of Directors of the Company (the “Board”) may establish
from time to time.

 

3.



COMPENSATION AND BENEFITS

 

Subject to such modifications as may be contemplated by Exhibit A and approved
from time to time by the Board or the Compensation Committee of the Board (the
“Committee”), and unless otherwise consented to by Executive, Executive will
receive the compensation and benefits listed on the attached Exhibit A, which is
incorporated herein and expressly made a part of this Agreement. Such
compensation and benefits will be paid and provided by the Company in accordance
with the Company’s regular payroll, compensation and benefits policies.

 

4.



EXPENSES

 

The Company will pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by  Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement, including the
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require. All expenses eligible for
reimbursements in connection with the Executive’s employment with the Company
must be incurred by Executive during the term of employment and must be in
accordance with

37795120 

--------------------------------------------------------------------------------

 

Ex

the Company’s expense reimbursement policies. The amount of reimbursable
expenses incurred in one taxable year will not affect the expenses eligible for
reimbursement in any other taxable year. Each category of reimbursement will be
paid as soon as administratively practicable, but in no event will any such
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. No right to reimbursement is
subject to liquidation or exchange for other benefits.

 

5.



BINDING AGREEMENT

 

The Company warrants and represents to Executive that the Company, acting by the
officer executing this Agreement on its
behalf of the Company, has the full right and authority to enter into this Agreement and to perform all
of its obligations hereunder.

 

6.



OUTSIDE EMPLOYMENT

 

Executive will devote Executive’s full time and attention to the performance of
the duties incident to Executive’s position  with  the Company, and will not
have any other employment with any other enterprise or substantial
responsibility for any enterprise which would be inconsistent with Executive’s
duty to devote Executive’s full time and attention to Company matters; provided,
however, that  the foregoing will not prevent Executive from participation in
any charitable or civic organization or, subject to CEO consent, which consent
will not be unreasonably withheld, from service in a non-executive capacity on
the boards of directors of up to two other companies that does not interfere
with Executive’s performance of the duties and responsibilities to  be performed
by Executive under this Agreement.

 

7.



CONFIDENTIAL INFORMATION AND TRADE SECRETS

 

The Company is in the business of providing solutions, including comprehensive
suites of health  information management solutions relating to enterprise
content management, computer assisted coding, business analytics, clinical
analytics and integrated workflow systems, that help hospitals, physician groups
and other healthcare organizations improve efficiencies and business processes
across the enterprise to enhance and protect revenues, offering a flexible,
customizable way to optimize the clinical and financial performance of any
healthcare organization (the “Business”).

 

For the purpose of this Agreement, “Confidential Information” will mean any
written or unwritten information  which  relates to  or is used in the Company’s
Business (including, without limitation, the Company’s services, processes,
patents, systems, equipment, creations, designs, formats, programming,
discoveries, inventions, improvements, computer programs, data kept on
computers, engineering, research, development, applications, financial
information, information regarding services and products in development, market
information, including test marketing or localized marketing, other information
regarding processes or plans in  development, trade secrets, training manuals,
know-how of the Company, and the customers, clients, suppliers and others with
whom the Company does or has in the past done, business (including any
information about the identity of the  Company’s  customers  or suppliers and
written customer lists and customer prospect lists), or information about
customer requirements, transactions, work orders, pricing policies, plans or any
other Confidential Information, which the  Company deems confidential and
proprietary  and which  is generally  not known to others outside the Company
and which  gives or tends to  give the  Company a  competitive  advantage over
persons who
do not possess such information or the secrecy of which is otherwise of value to the Company in the conduct
of its business —  regardless of when and by whom such information was developed
or acquired, and regardless  of whether any  of these  are  described in
writing, reduced to practice, copyrightable or considered copyrightable,
patentable or considered patentable; provided, however, that “Confidential
Information” will not include general industry information or information which
is publicly available or is otherwise in the public domain without breach of
this Agreement, information which Executive has lawfully acquired from a source
other than through his employment with the Company, or information which is
required to be disclosed pursuant to any law,

37795120 

--------------------------------------------------------------------------------

 

Ex

regulation  or rule of any governmental body or authority or court order (in
which event Executive will immediately notify the Company of such requirement or
order so as to give the Company an opportunity to seek a protective order or
other manner of protection prior to production or disclosure of the
information). Executive acknowledges that Confidential Information is novel and
proprietary to and of considerable value to the Company.

 

Confidential Information will also include confidential information of third
parties, clients or prospective clients that has been provided to the Company or
to Executive in conjunction with Executive’s employment, which information the
Company is obligated to treat as confidential. Confidential Information does not
include information voluntarily disclosed to the public by the Company,  except
where such public disclosure has been made by the Executive without
authorization from the Company, or which has been
independently developed and disclosed by others, or which has otherwise entered the public domain through lawful
means.

 

Executive acknowledges that all Confidential Information is the valuable, unique
and special asset of the Company and that the Company owns the sole and
exclusive right, title and interest in and to this Confidential Information.

 

(a) To the extent that the Confidential Information rises to the level of a
trade secret under  applicable law, then Executive will, during Executive’s
employment and for as long thereafter as the Confidential Information remains
a  trade  secret (or for the maximum period of time otherwise allowed under
applicable law) protect and maintain the confidentiality of these trade secrets
and refrain from disclosing, copying or using the trade secrets without the
Company’s prior written consent, except as necessary in Executive’s performance
of Executive’s duties while employed with the Company.

 

(b) To the extent that the Confidential Information defined above does not rise
to the level of a trade secret under applicable law, Executive will not, during
Executive’s employment and thereafter for a period of two (2) years, disclose,
or cause to be disclosed in any way, Confidential Information, or any part
thereof, to any person, firm, corporation,  association  or  any 
other  operation or entity, or use the Confidential Information on  Executive’s
own  behalf, for any  reason  or purpose except as necessary  in the performance
of his duties while employed with the Company. Executive further agrees that,
during Executive’s employment and thereafter for a period of two (2) years,
Executive will not distribute, or cause to be distributed, Confidential
Information to any third person or permit the reproduction of Confidential
Information, except on behalf of the Company in Executive’s capacity as an
employee of the Company. Executive will take all reasonable care to avoid
unauthorized disclosure or use of the Confidential Information. Executive agrees
that all restrictions contained in this Section 7 are reasonable and valid under
the circumstances and hereby waives all defenses to the strict enforcement
thereof by the Company.

 

Executive agrees that, upon the request of the Company, or in any event
immediately upon termination of his employment for whatever reason, Executive
will immediately deliver up to the Company or its designee all Confidential
Information in Executive’s possession or control, and all notes, records,
memoranda, correspondence, files and other papers, and all copies thereof,
relating to or containing Confidential Information. Executive does not have, nor
can Executive acquire, any property or other rights in Confidential Information.

 

8.



PROPERTY OF THE COMPANY

 

All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments  and,  more  specifically, improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment with the Company, whether or not during working hours and
whether or not while working on a specific project, that are within the scope of
the Company’s Business operations or that relate to any work or projects of the
Company, are and will remain the exclusive property of the Company. Inventions,
improvements and discoveries relating to the Business of the Company conceived
or made by Executive, either alone or with others, while employed with the
Company are conclusively and irrefutably

37795120 

--------------------------------------------------------------------------------

 

Ex

presumed to have been made during the period of employment and are the sole
property of the Company.  The Executive will promptly disclose in writing any
such matters to the Company but to no other person without the consent of the
Company. Executive hereby assigns and agrees to assign all right, title and
interest in and to such matters to the Company.  Executive will, upon request of
the Company,  execute such assignments or other instruments and assist the
Company in the obtaining, at the Company’s sole expense,  of any patents,
trademarks or similar protection, if available, in the name of the Company.

 

9.



PROTECTIVE COVENANTS

 

(a) Non-Solicitation of Customers or Clients. During Executive’s employment and
for a period of two (2) years following the date of any voluntary or involuntary
termination of Executive’s employment for any reason, Executive agrees not to
solicit, directly or indirectly (including by assisting others), any business
from any of the Company’s customers or clients, including actively sought
prospective customers or clients, with whom Executive has had material contact
during  Executive’s employment with the Company, for the purpose of providing
products or services that are competitive with those provided by the Company. As
used in this paragraph, “material contact” means the contact between Executive
and each customer, client or vendor, or potential customer, client or vendor (i)
with whom or which Executive dealt on behalf of the Company, (ii) whose dealings
with the Company were coordinated or supervised  by Executive, (iii) about whom
Executive obtained confidential information in the ordinary course of business
as a result of Executive’s association  with  the Company, or (iv) who receives
products or services authorized by the Company, the sale or provision of which
products or services results or resulted in compensation, commissions or
earnings for Executive within two years prior to the date of the
Executive’s termination.

 

(b) Non-Piracy of Employees.  During Executive’s employment and for a period of
two (2) years following the date of any voluntary or involuntary termination of
Executive’s employment for any reason, Executive  covenants and  agrees that
Executive  will not, directly or indirectly, within the Territory, as defined
below: (i) solicit, recruit or hire (or attempt to solicit, recruit or hire) or
otherwise assist anyone in soliciting, recruiting or hiring, any employee or
independent contractor of the Company who performed work for the Company and
worked with Executive within the last year of Executive’s employment with the
Company, or (ii) otherwise encourage, solicit or support any such employee or
independent contractor to leave his or her employment or engagement with the
Company.

 

(c) Non-Compete.  During Executive’s employment with the Company and (i) for a
period of two (2) years following the date of any termination  of Executive’s
employment for any reason other than termination of Executive’s employment by
the Company without Good Cause or by the Executive for Good Reason or (ii) for a
period of one (1) year following the date of any termination of Executive’s
employment with the Company by the Company without Good Cause or by the
Executive for Good Reason; and provided in each of (i) and (ii) that the 
Company is not in  default  of its obligations specified in Sections 11 and 13
hereof, Executive agrees not to, directly or indirectly, compete with the
Company, as an officer, director, member, principal, partner, shareholder,
owner, manager, supervisor, administrator, employee, consultant or independent
contractor, by working for a competitor to, or engaging in competition with, the
Business, in the Territory, in a capacity in which Executive performs duties and
responsibilities that are the same as or similar to the duties performed by
Executive while employed by the Company, provided that the foregoing will not
prohibit Executive from owning not more than 5% of the outstanding stock of a
corporation subject to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The “Territory” will be defined to be
that geographic area comprised of the following states in the United States of
America, the District of Columbia, the Canadian provinces of Quebec and Alberta:

 



37795120 

--------------------------------------------------------------------------------

 

Ex

Alabama

Indiana

Nebraska

South Carolina

Alaska

Iowa

Nevada

South Dakota

Arizona

Kansas

New Hampshire

Tennessee

Arkansas

Kentucky

New Jersey

Texas

California

Louisiana

New Mexico

Utah

Colorado

Maine

New York

Vermont

Connecticut Delaware

Maryland

North Carolina

Virginia

Florida

Massachusetts

North Dakota

Washington

Georgia

Michigan

Ohio

West Virginia

Hawaii

Minnesota

Oklahoma

Wisconsin

Idaho

Mississippi

Oregon

Wyoming

Illinois

Missouri

Pennsylvania

 

 

Montana

Rhode Island

 

 

; provided, however, that the Territory described herein is a good
faith  estimate  of the  geographic area  that is now applicable as the area in
which the Company does or will do business during the term of Executive’s
employment, and the  Company and Executive  agree that this non-compete covenant
will ultimately be construed to cover only so much of such
Territory  as  relates  to  the  geographic areas in which the Executive does
business for and on behalf of the Company within the two-year period preceding
termination of Executive’s employment.

 

10.



TERM

 

Unless earlier terminated pursuant to Section 11 herein, the term of this
Agreement will be for a period beginning on the start date specified in Exhibit
A and ending on February [18], 2020 (the “Initial Term”). Upon expiration of the
Initial Term, this Agreement will automatically renew in successive one-year
periods (each a  “Renewal Period”), unless Executive or the Company notifies the
other party at least 60 days prior to the end of the Initial Term
or the applicable Renewal Period that this Agreement will not be renewed. The
Initial Term, and, if this Agreement is renewed in accordance with this Section
10, each Renewal Period, will be included in the definition of “Term” for
purposes of this Agreement. Unless waived in writing by the Company, the
requirements of Section 7 (Confidential Information and Trade Secrets), Section
8 (Property of the Company) and Section 9 (Protective Covenants)  will survive
the expiration or termination of this Agreement or Executive’s employment for
any reason.

 

11.



TERMINATION

 

(a) Death.  This Agreement and Executive’s employment hereunder will be
terminated on the death of Executive, effective as of the date of Executive’s
death. In such event, the Company will pay to  the estate of Executive the sum
of (i) accrued but unpaid  base salary earned prior to Executive’s death (to be
paid in accordance with normal practices of the Company) and (ii) expenses
incurred by Executive prior to his death for which Executive is entitled to
reimbursement under (and paid in accordance with) Section
4 herein, and Executive will be entitled to no severance or other post-termination benefits.

 

(b) Continued Disability. This Agreement and Executive’s employment hereunder
may be terminated, at the option of the Company, upon a  Continued Disability
(as defined herein) of Executive. For the purposes of this Agreement, and unless
otherwise required under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), “Continued Disability” will be defined as the inability or
incapacity (either mental or physical) of Executive to continue to perform
Executive’s duties hereunder for a continuous period of one hundred twenty (120)
working days, or if, during any calendar year of the Term  hereof because of 
disability, Executive will have been unable to perform Executive’s duties
hereunder for a total period of one hundred eighty (180) working days regardless
of whether or not such days are consecutive. The determination as to whether

37795120 

--------------------------------------------------------------------------------

 

Ex

Executive is unable to perform the essential functions of Executive’s job will
be made by the Board or the Committee in its reasonable discretion; provided,
however, that if Executive is not satisfied with the decision of the Board or
the Committee, Executive will submit to examination by three competent
physicians who practice in the metropolitan area in which the  Company maintains
its principal executive office, one of whom will be selected by the Company,
another of whom will be selected by Executive, with the third  to  be  selected 
by  the physicians so selected. The determination of a majority of the
physicians so selected will supersede the determination of the Board or the
Committee and will be final and conclusive. In the event of the termination of
Executive’s employment  due  to  Continued Disability, the Company will pay to
Executive the sum of (i) accrued but unpaid base salary earned
prior  to  the  date  of  the Executive’s termination of employment due to
Continued Disability (paid in  accordance with  the normal practices of the
Company), and (ii) expenses incurred by Executive prior to his termination of
employment for which Executive is  entitled  to  reimbursement  under (and paid
in accordance with) Section 4 herein, and Executive will be entitled to
no  severance  or  other  post-termination benefits.

 

(c) Termination by the Company for Good Cause, by Executive Other Than for Good
Reason, or upon Non-Renewal of the Term by Executive.  Notwithstanding any other
provision of this Agreement, the Company may at any time terminate this
Agreement and Executive’s employment hereunder for Good Cause, Executive may at
any time terminate his employment other than for Good Reason (as defined in
Section 11(d) herein), or Executive may notify the Company that he will not
renew the Term. For this purpose, “Good Cause” will include the following: the
current use of illegal drugs; conviction of any  crime  which  involves  moral
turpitude, fraud or misrepresentation; commission of any act which would
constitute a felony or which adversely impacts  the  business  or reputation of
the Company; fraud; misappropriation or embezzlement of Company funds or
property; willful misconduct or grossly negligent or reckless conduct which is
materially injurious to the reputation, business or business relationships  of 
the  Company; material violation or default on any of the provisions of this
Agreement; or material and continuous failure to meet reasonable performance
criteria or reasonable standards of conduct as established from time to time by
the Board, which  failure continues for at  least 30 days after written notice
from the Company to Executive. Notice of a termination by the Company for Good
Cause will be delivered in writing to Executive stating the Good Cause for such
action. If the employment of Executive is terminated by the Company for Good
Cause, if Executive terminates employment for any reason other than for Good
Reason (including, but not limited to, resignation), or if Executive notifies
the Company he will not renew the Term, then, the Company will pay to Executive
the sum of (i) accrued but unpaid salary through the termination date (paid in
accordance with the normal practices of the Company), and (ii) expenses incurred
by Executive prior to his termination date for which Executive is entitled to
reimbursement under (and paid in accordance with) Section 4 herein, and
Executive will be entitled to no severance or other post- termination benefits.

 

(d) Termination by the Company without Good Cause or by Executive for Good
Reason.  The Company may terminate this Agreement and Executive’s employment at
any time, including for reasons other than Good Cause (as “Good Cause” is
defined in Section 11(c) above), Executive may terminate his employment at any
time, including for Good Reason, or the Company may elect not to renew the Term.
For the purposes herein, “Good Reason” will mean (i) a material diminution of
Executive’s base salary; (ii) a material diminution in Executive’s authority,
duties, or responsibilities; or (iii) any other action or inaction that
constitutes a material breach of the terms of this Agreement; provided that
Executive’s termination will not be treated as for Good Reason unless Executive
provides the Company with notice of the existence of the condition claimed to
constitute Good Reason within 45 days of the initial existence of such condition
and the Company fails to remedy such condition within 30 days following the
Company’s receipt of such notice. In the event that (i) the Company terminates
the employment of Executive  during  the  Term  for  reasons other than  for
Good Cause, death or Continued Disability or (ii) Executive terminates
employment for Good Reason, then the Company will pay Executive the sum of (A)
accrued but unpaid salary through the termination date, and payments of any
bonuses and commission earned and payable for up to 90 days following the
termination date (as paid in accordance with the normal practices of the
Company), (B) expenses incurred by Executive prior to his termination date for
which Executive  is entitled  to  reimbursement under  (and paid in accordance
with) Section  4  herein, and (C) provided that Executive is not in  default of
his obligations under Section  7, 8, or 9  herein, an amount equal to six
months’

37795120 

--------------------------------------------------------------------------------

 

Ex

base salary ((A) through (C), being hereinafter referred to, collectively, as
the “Separation Benefits”). In such event, the payments described in (C) in  the
preceding sentence will be made following  Executive’s execution (and
non-revocation) of a form of general release of claims as  is acceptable to the
Board or the Committee if the general release form is provided to the
Executive  within  one  month  of  the Executive’s date of termination, in
accordance with the normal payroll practices of the Company; provided that the
portion of the severance payment described in clause (C) above that exceeds the
“separation pay limit,” if any, will be paid to  the  Executive  in  a  lump sum
payment within thirty (30) days following the date of Executive’s termination of
employment (or such earlier date following  the date of Executive’s termination
of employment, if any, as may be required under applicable wage payment laws),
but in  no event later than the fifteenth (15th)  day of the third (3rd) month
following the Executive’s date of termination. The “separation pay limit” will
mean two (2) times the lesser of: (1) the sum of Executive's annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year immediately preceding the calendar year in which
Executive's date of termination of employment occurs (adjusted for any increase
during that calendar year that was expected to continue indefinitely if
Executive had not terminated employment); and (2) the maximum dollar amount of
compensation that may be taken into account under a tax-qualified retirement
plan under Code Section 401(a)(17) for the year in which his termination of
employment occurs. The lump-sum payment to   be made to Executive pursuant to
this Section 11(d) is intended to be exempt from Code Section 409A under the
exemption found in Regulation Section 1.409A-1(b)(4) for short-term deferrals.
The remaining portion of the severance payment described in clause (C) above
will be paid in periodic installments over the 15-month period commencing on the
first post-termination payroll date following expiration of the revocation
period described above and will be paid in accordance with the normal payroll
practices of the Company. Notwithstanding the foregoing, in no event will such
remaining portion of the severance payment described in clause (C) above be paid
to Executive later than December 31 of the second calendar year following the
calendar year in which Executive's date of termination of employment occurs. The
payments to be made to Executive pursuant to the immediately preceding sentence
are intended to be exempt from Code Section 409A under the exemption found in
Regulation Section 1.409A-1(b)(9)(iii) for separation pay plans (i.e., the
so-called “two times” pay exemption). For the sake of clarity, no election
by the Company not to renew the Term will trigger any rights to severance or
other benefits.

 

(e) Payment of COBRA Premiums.  In the event that the Company terminates
Executive’s employment for any reason  other than Good Cause or Executive
terminates his employment for Good Reason, then, provided that Executive timely
elects to receive continued coverage under the Company’s group medical and
dental insurance plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), for the period commencing on
the  date  of  Executive’s  termination  and continuing until the earlier of the
end of the six-month period following his termination date or the first of the
month immediately following the Company’s receipt of notice
from  Executive  terminating  such coverage, Executive  (and any qualified 
dependents) will  be entitled to coverage under such plans (as may be amended
during the period of coverage) in which Executive was participating immediately
prior to the date of his termination of employment (the “COBRA Coverage”). The
cost of the premiums for such coverage will be borne by the Company, except that
Executive will reimburse the Company for premiums becoming due each month with
respect to such coverage in an amount equal to the difference between the amount
of such premiums and the portion thereof currently being paid by Executive.
Executive’s portion of such premiums will be payable by the first of each month
commencing the first month following the month in which his termination of
employment occurs. The period during which Executive is being provided with
health insurance under this Agreement at the Company’s expense will be credited
against Executive’s period of COBRA coverage, if any. Further, if at any time
during the period Executive is entitled to premium payments under this Section
11(e), Executive becomes entitled to receive health insurance from a subsequent
employer, the Company’s obligation to continue premium payments to Executive
shall terminate immediately.

 

12.



ADVICE TO PROSPECTIVE EMPLOYERS

 



37795120 

--------------------------------------------------------------------------------

 

Ex

If Executive seeks or is offered employment by any other company, firm or person
during his employment or during the post- termination restricted periods, he
will notify the prospective employer of the existence and terms of the
non-competition and confidentiality agreements set forth in Sections 7 and 9  of
this Agreement. Executive may disclose the language of Sections 7 and 9 but may
not disclose the remainder of this Agreement.

 

13.



CHANGE IN CONTROL

 

(a) In the event of a  Change in Control (as defined herein) of the Company, (i)
all stock options, restricted stock, and all other equity awards granted to
Executive prior to the Change in Control will immediately vest in full, (ii) if,
within 90 days prior to a Change in Control, the Company terminates the
employment of Executive for reasons other than for Good Cause, death or
Continued Disability, or Executive terminates employment for Good Reason, then,
the Company will (x) pay the Executive the sum of (A) accrued but unpaid salary
through the termination date (paid in accordance with the normal practices of
the Company), (B) expenses incurred by Executive prior to his termination date
for which Executive is entitled to reimbursement under (and paid in accordance
with) Section 4 herein, and (C) provided that Executive is not in default of his
obligations under Section 7, 8, or 9  herein, an amount equal to twelve months’
base salary ((A) through (C), being hereinafter referred to, collectively, as
the “Change in Control Separation Benefits”) and (y) provide the COBRA
Coverage, and all other stock options, restricted stock, and other equity awards
granted to Executive will immediately vest in full as of the date of termination
and will remain exercisable until the earlier of the end of the applicable
option period or one hundred and eighty (180) days from the date of Executive’s
termination of employment, and (iii) if, within 12 months following a Change in
Control, the Company terminates the employment of Executive for reasons other
than for Good Cause, death or Continued Disability or Executive terminates
employment for Good Reason, then (a) the Company will provide the Change in
Control Separation  Benefits and the  COBRA Coverage, and (b) all stock options,
restricted stock, and other equity awards granted to Executive will immediately
vest in full as of the
date of termination and will remain exercisable until the earlier of the end of the applicable option period or one hundred and eighty
(180) days from the date of Executive’s termination of employment. In the event
Executive seeks to terminate his employment for Good Reason, such termination
will not be treated for purposes of this Section 13 as a termination for Good
Reason unless Executive provides the Company with notice of the existence of the
condition claimed to constitute Good Reason within 90 days of the initial
existence of such condition and the Company fails to remedy such condition
within 30 days following the Company’s receipt of such notice.

 

(b) For
purposes of this Agreement, “Change in Control” means any of the following events:

 

(i) A  change in control of the direction and administration of the Company’s
business of a  nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act, as in
effect on the date hereof and any successor provision of the regulations under
the Exchange Act, whether or not the Company is then subject to such reporting
requirements; or

 

(ii) Any “person” (as such term is used in Section 13(d) and Section 14(d)(2) of
the Exchange Act but excluding any employee benefit plan of the Company) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than one half of the combined voting power of the Company’s
outstanding securities then entitled to vote for the election of directors; or

 

(iii) The Company sells all or substantially all of the assets of the
Company; or

 

(iv) The consummation of a merger, reorganization, consolidation or similar
business combination that constitutes a change in control as defined in the
Company’s 2013 Second Amended and

37795120 

--------------------------------------------------------------------------------

 

Ex

Restated Stock Incentive Plan or other successor stock plan or results in the
occurrence of any event described in Sections 13(b) (i), (ii) or (iii) above.

 

(c) Notwithstanding anything to the contrary contained in this Agreement,
in  the event any amounts payable hereunder would be considered to be excess
parachute payments for purposes of the amount payable following the occurrence
of a  Change of Control  that is treated as a “change in the ownership or
effective control” of the Company or “in the ownership of a substantial portion
of the assets” of the Company for purposes of Code Sections 280G and 4999, those
payments that are treated for purposes of Code Section 280G as being contingent
on a  “change in the ownership or effective control”  (as that phrase is used
for purposes of Code Section  280G) of the Company will be reduced, if and to
the extent necessary, so that no payments under this Agreement are treated as
excess parachute payments.

 

14.



ACKNOWLEDGEMENTS

 

The Company and Executive each hereby acknowledge and agree as follows:

 

(a) The covenants, restrictions, agreements and obligations set forth herein are
founded upon valuable consideration, and, with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 7, 8  and 9
hereof, are reasonable in duration, the activities proscribed, and
geographic scope;

 

(b) In the event of a  breach or threatened breach by Executive of any of the
covenants, restrictions, agreements and obligations set forth in Sections 7, 8
 or 9  hereof, monetary damages or the other remedies at law that may be
available to  the Company for such breach or threatened breach will be
inadequate and, without prejudice to the Company’s right to pursue any other
remedies at law or in equity available to it for such breach or threatened
breach, including, without limitation, the recovery of damages from
Executive, the Company will be entitled to injunctive relief from a court of competent jurisdiction or the arbitrator;
and

 

(c) The time period, proscribed activities, and geographical area set forth in
Section 9 hereof are each divisible and separable, and, in the event that the
covenants not to compete contained therein are judicially held invalid  or
unenforceable  as  to  such  time period, scope of activities, or geographical
area, they will be valid and enforceable to such extent and in such geographical
area(s) and for such time period(s) which the court determines to be reasonable
and enforceable. Executive agrees that in the event any court of competent
jurisdiction determines that the above covenants are invalid or unenforceable to
join with the Company in requesting that court to construe the applicable
provision by limiting or reducing it so as to be enforceable to the extent
compatible with the then applicable law. Furthermore, any period of restriction
or covenant herein stated will not include any period of violation or period
of time required for litigation to enforce such restriction or covenant.

 

15.



NOTICES

 

Any notice or communication required or permitted hereunder will be given in
writing and will be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:

(a)



In the case of the Company, if addressed to it as follows:

Streamline Health Solutions, Inc.

1175 Peachtree Street NE

10th Floor

Atlanta, Georgia 30361

Attn: Chief Executive Officer

 



37795120 

--------------------------------------------------------------------------------

 

Ex

(b) In the case of Executive, if addressed to Executive at the most recent
address on file with the Company.

 

Any such notice delivered personally will be deemed to have been received on the
date of such delivery. Any address for the giving of notice hereunder may be
changed by notice in writing.

 

16.



ASSIGNMENT, SUCCESSORS AND ASSIGNS

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Company may assign or otherwise transfer its rights under this Agreement to any
successor or affiliated business or corporation (whether by sale of stock,
merger, consolidation, sale of assets or otherwise), but this Agreement may not
be assigned, nor may his duties hereunder be delegated, by Executive. In the
event that the Company assigns or otherwise transfers its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), for all
purposes of this Agreement, the “Company” will then be deemed to include the
successor or affiliated business or corporation to which the Company, assigned
or otherwise transferred its rights hereunder.

 

17.



MODIFICATION

 

This Agreement may not be released, discharged, abandoned, changed or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.

 

18.



SEVERABILITY

 

The invalidity or unenforceability of any particular provision of this Agreement
will not affect any other provisions hereof, and the parties will use their best
efforts to substitute a valid, legal and enforceable provision, which, insofar
as practical, implements the purpose of this Agreement. If the parties are
unable to reach such agreement, then the provisions will be modified as
set forth in Section 14(c) above. Any failure to enforce any provision of this
Agreement will not constitute a waiver thereof or of any other provision hereof.

 

19.



COUNTERPARTS

 

This Agreement may be signed in counterparts (and delivered via facsimile
transmission or by digitally scanned signature delivered electronically), and
each of such counterparts will constitute an original document and such
counterparts, taken together, will constitute one and the same instrument.

 

20.



ENTIRE AGREEMENT

 

This constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, and negotiations, whether written or oral, with
respect to such subject matter.

 

21.



DISPUTE RESOLUTION

 

Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance or non-performance
of this Agreement or any agreement or other instrument between, involving or
affecting the parties (including the validity, scope and enforceability of this
arbitration clause), will be submitted to and resolved by arbitration.  The
arbitration will be conducted pursuant to the terms of the Federal Arbitration
Act and the Employment Arbitration Rules and Mediation Procedures of

37795120 

--------------------------------------------------------------------------------

 

Ex

the American Arbitration Association. Either party may notify the other party at
any time of the existence of  a controversy potentially requiring arbitration by
certified mail, and the parties will attempt in good faith to resolve their
differences within fifteen (15) days after the receipt of such notice. If the
dispute cannot be resolved within the fifteen-day period, either party may
file a written demand for arbitration with the American Arbitration Association. The place of arbitration will be
mutually agreed by the parties.

 

/s/ DD/s/ DS

 

                    Initialed by ExecutiveInitialed by the Company

 

22.



GOVERNING LAW; FORUM SELECTION

 

The provisions of this Agreement will be governed by and interpreted in
accordance with the internal laws of the State of Georgia and the laws of the
United States applicable therein. Executive acknowledges and agrees that
Executive is subject to personal jurisdiction in state and federal courts in
Fulton County, Georgia, and waives any objection thereto.

 

23.



CODE SECTION 409A

 

Notwithstanding any other provision in this Agreement to  the  contrary, if and
to  the  extent that Code Section  409A is deemed to apply to any benefit under
this Agreement, it is the general intention of the Company that such 
benefits  will,  to  the  extent practicable, comply with, or be exempt from,
Code Section 409A, and this Agreement will, to the extent practicable, be
construed in accordance therewith. Deferrals of benefits distributable pursuant
to this Agreement that are otherwise exempt from Code Section 409A  in a manner
that would cause Code Section 409A to apply will not be permitted unless such
deferrals follow Code Section 409A. In the event that the Company (or a
successor thereto) has any stock which is publicly traded on an established
securities market or otherwise and Executive is determined to be a “specified
employee” (as defined under Code Section 409A), any payment that is deemed to be
deferred compensation under Code Section 409A to be made to the Executive upon a
separation from service may not be made before the date that is six months after
Executive’s separation from service (or death, if earlier). To the extent  that
Executive becomes subject to the six-month delay rule, all payments that would
have been made to Executive  during  the  six  months following his separation
from service that are not otherwise exempt from Code Section 409A, if any, will
be accumulated and paid to Executive during the seventh month following his
separation from  service, and any remaining  payments due will be made in  their
ordinary course as described in this Agreement. For the purposes herein, the
phrase “termination of employment” or similar phrases will be interpreted in
accordance with the term “separation from service” as defined under Code Section
409A if and to the extent required under Code Section 409A. Further, (i) in the
event that Code Section 409A  requires that any special terms, provisions or
conditions be included in this Agreement, then such terms, provisions and
conditions will, to the extent practicable, be deemed to be made a  part of this
Agreement, and (ii) terms used in this Agreement will be construed in accordance
with Code Section 409A if and to the extent required. Further, in the event that
this Agreement or any benefit thereunder will be deemed not to comply with Code
Section 409A, then neither the Company, the Board, the Committee nor its or
their designees or agents will be liable to any participant or other person for
actions, decisions or determinations made in good faith.

 

24.



WITHHOLDING.

 

The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as will be required to be withheld
pursuant to any applicable law or regulation.

 

 

[Signature page follows.]

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.

 

 

STREAMLINE HEALTH SOLUTIONS, INC.


By: /s/ David Sides2/18/2019

David W. Sides
    President and Chief Executive Officer

 

EXECUTIVE


By: /s/ David Driscoll2/18/2019

David A. Driscoll

 

 



37795120 

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO EMPLOYMENT AGREEMENT (“AGREEMENT”) DATED AS OF FEBRUARY [18], 2019,
BETWEEN STREAMLINE HEALTH SOLUTIONS, INC. AND DAVID A. DRISCOLL -- COMPENSATION
AND BENEFITS

 

1. Start Date. Executive’s start date will be February 18, 2019.

 

2.



Base Salary. Base Salary will be paid at an annualized rate of $250,000, which
will be subject to annual review and adjustment by the Compensation Committee or
the Board but will not be reduced below $250,000 without the consent of
Executive. Such amounts will be payable to Executive in accordance with the
normal payroll practices of the Company.

 

3.



Annual Bonus.  Target annual bonus and target goals will be set by the
Compensation Committee annually and based on a  combination of individual and
Company performance. Target annual bonus (prorated for any partial period) will
be $100,000.00.  The annual bonus will be paid pursuant to such conditions as
are established by the Compensation Committee and, to the extent payable under a
bonus plan, subject to such terms and conditions as may be set out in such plan.
The annual bonus will, if payable, be paid in cash no
later than March 14 of the fiscal year following the fiscal year during which Executive’s right to the annual
bonus vests.

 

4.



Benefits.  Executive will be eligible to participate in the Company’s benefit
plans on the same terms and conditions as provided for other Company executives,
subject to all terms and conditions of such plans as they may be amended from
time to time and will accrue vacation days and personal days totaling an
aggregate of 20 days per annum prorated for 2019.

 

5. Grant of Restricted Stock.  Executive will receive the following grants of
equity incentives:

 

(a)



An inducement grant of 75,000 restricted shares of common stock, par value $0.01
per share, upon your hire date referred to in paragraph 1 above. The vesting of
such shares will be in three substantially equal annual installments over the
first three years of employment. Such grant will be made pursuant to and
otherwise subject to the terms and conditions of the Company’s Second Amended
and Restated 2013 Stock Incentive Plan and the related restricted stock
grant agreement.  

 

6.



Management Override.  Executive will be eligible for a management override of
1.5% on all sales made by the Company on an Annual Contract Value basis that
will paid consistent with the Company’s annual Regional Vice President of Sales
team incentive as updated from time-to-time.

 

 

37795120 

--------------------------------------------------------------------------------